Order entered October 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00941-CR

                         ANTHONY RASHAD GEORGE, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76714-S

                                           ORDER
       Before the Court is court reporter Lisa V. Jackson’s second request for an extension of

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

filed within THIRTY DAYS of the date of this order. Ms. Jackson is cautioned that further

extensions will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE